Citation Nr: 0523411	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of right hip and buttock shell fragment wound with retained 
foreign bodies and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In October 2002, a Travel Board hearing was held 
before the undersigned.  In February 2003 the Board undertook 
further development under then-existing authority.  In 
September 2003, the case was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
In the instant case, the unfavorable AOJ decision that is the 
subject of this appeal was already decided and appealed prior 
to VCAA enactment.  The U.S. Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini, supra, that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.  

The content of the notice provided to the appellant in April 
2004 complies with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to assist.  
Notably, the letter discussed this claim as one for an 
increased rating, explained what was necessary to establish a 
higher rating, explained what evidence VA would obtain, and 
what evidence VA would assist the veteran to obtain.  The 
veteran was specifically advised to provide any evidence or 
information pertaining to his claim.  A December 2004 
supplemental statement of the case (SSOC) advised the veteran 
of the current posture of his claim.  

In a VA Form 21-4138, received in September 1999, the veteran 
sought to reopen his claim for an increased rating for his 
right hip and buttock injury residuals.  Notably, he advised 
VA that he had been awarded Social Security Administration 
(SSA) disability benefits, in part, because of his service-
connected condition.  Medical records considered in the 
adjudication of the SSA claim are not associated with his 
claim files, and there is no indication of an attempt to 
obtain such records.  Such records may contain information 
pertinent to the instant claim; VA is required to obtain 
them.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1991).

VA medical records, dated from 1999 to 2004, are on file.  
Review of these records is essentially negative for treatment 
afforded the veteran for his right hip/buttock disorder.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of the 
complete medical records considered by 
SSA in its adjudication of the veteran's 
claim for SSA disability benefits.  If 
such records suggest further development 
(e.g. a VA examination) that development 
must be accomplished 

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purposes of this remand are to meet due process 
requirements and to assist the appellant in the development 
of his claims.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


